Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on November 1, 2021.
Claims 1-6, 8-13, 15-16, 18, 21-23 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 102
Claims 1-3, 5, 8-10, 12, 15-17, 21, and 23 were rejected under 35 U.S.C. 103 as being unpatentable over Chanda US Patent Publication No. 2017/0230369 (“Chanda”) in view of Argenti US Patent No. 10,721,122 (“Argenti”) and Ein-Gil et al. US Patent Publication No. 2018/0007099 (“Ein-Gil”).  
Applicant has amended claims 1 and 8 to further recite, “wherein the data usage request is classified into a specific category.”  While Chanda discloses classifying the data usage request by approving or denying the request, Chanda does not expressly teach classifying the request into specific category.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.
Applicant has amended claim 15 to include the indicated allowable subject matter of claim 20 and intervening claim 17.  Therefore, the prior rejection has been withdrawn, and claim 15 is in condition for allowance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8-10, 12, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chanda US Patent Publication No. 2017/0230369 (“Chanda”) in view of Argenti US Patent No. .

Regarding claim 1, Chanda teaches a computer-implemented method for monitoring data usage in a network by a plurality of network devices, the computer-implemented method comprising: 
receiving, by one or more processors, from a network device of the plurality of network devices, a data usage request (para. [0016] requests to access all or part of particular data for one or more particular uses. para. [0040] access request… to access data.  para. [0041] request… specify a particular type of access, type of use); 
obtaining, by one or more processors, from a database, a device profile for the network device (para. [0043] context of the requesting device, access pattern for the data); 
determining, by one or more processors, whether the device profile of the network device has a data usage pattern related to data requested in the data usage request (para. [0043] stores… context of the requesting device. pattern for the data, determining the access pattern based on characteristics of multiple received access requests, authorization responses received in response); 
classifying, by one or more processors, the data usage request based on whether the device profile of the network device has a related data usage pattern (para. [0044] determining… if the current context deviates.  para. [0045] determination of whether to approve or deny the access request is performed); 
executing, by one or more processors, a security action based on the classification of the data usage request (para. [0044] requested access is authorized. para. [0048] requested access is denied); and 
storing, by one or more processors, the data usage request and the executed security action to the database (para. [0016] requests… recorded in order to support determination of an access patterns.  para. [0033] histories of contexts… which access requests were allowed... basis in future determinations).
Chanda does not teach that the network is an Internet of Things network.
Chanda does not teach the classifying the data usage request is based on a device type profile for a network device type of the network device.

Argenti discloses monitoring data access in an Internet of Things network (col. 5, lines 44-49.  first IoT device 130 may send requests to the multiple IoT devices to request access to image data,  first IoT device 130 may receive responses from the multiple IoT devices and grant access to the image data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chanda with Argenti’s disclosure of monitoring data access in an Internet of Things network such that Chanda’s access control for data is operable in an IoT network.  One of ordinary skill in the art would have been motivated to do so for benefits of providing the capability to access data in IoT devices, which may be useful in a number of applications (col. 1, lines 27-38).
Ein-Gil teaches classifying data usage request based on a device type profile for a network device type of the network device (para. [0067] access parameters, type of device requesting access.  para. [0068] type of user device that is seeking access, number of previous accesses or requests, provided access to the context data previously.  para. [0078] manage access parameters 244, device type or category and corresponding level of access permission.  para. [0106] set of access parameters 244 may be used... to determine the amount of context data. para. [0123] type of computing device that is the second user computing device, should only receive certain aspects of the context data but not all of the context data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chanda with Ein-Gil’s disclosure such that the request of Chanda is further authorized based on the device type profile.  One of ordinary skill in the art would have been motivated to do so because Ein-Gil similarly describes providing access to data based on context and provides access control based on a plurality of parameters.  Ein-Gil would have allowed a user to further define and control access to data (para. [0068] user may be provided a broad degree of control regarding how and to what level the user's information (including context data) is accessed or shared).
Sjothun teaches classifying a request into a specific category (col. 16, lines 66-67.  request for location information.  col. 17, lines 11-20.  rules and policies can prescribe treatment for certain classes of 

Regarding claim 8, Chanda teaches a computer program product for monitoring data usage in a network by a plurality of network devices, the computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
program instructions to receive from a network device of the plurality of network devices a data usage request (para. [0016] requests to access all or part of particular data for one or more particular uses. para. [0040] access request… to access data.  para. [0041] request… specify a particular type of access, type of use); 
program instructions to obtain from a database a device profile for the network device (para. [0043] context of the requesting device, access pattern for the data); 
program instructions to determine whether the device profile of the network device has a related data usage pattern (para. [0043] stores… context of the requesting device. pattern for the data, determining the access pattern based on characteristics of multiple received access requests, authorization responses received in response); 
program instructions to classify the data usage request based on whether the device profile of the network device has a data usage pattern related to data identified by the data identifier (para. [0044] 
program instructions to execute a security action based on the classification of the data usage request (para. [0044] requested access is authorized. para. [0048] requested access is denied); and 
program instructions to store the data usage request and executed security action to the database (para. [0016] requests… recorded in order to support determination of an access patterns.  para. [0033] histories of contexts… which access requests were allowed... basis in future determinations).
Chanda does not teach that the network is an Internet of Things network.
Chanda does not teach the classifying the data usage request is based on a device type profile for a network device type of the network device.
Chanda does not expressly teach wherein the data usage request is classified into a specific category.
Argenti discloses monitoring data access in an Internet of Things network (col. 5, lines 44-49.  first IoT device 130 may send requests to the multiple IoT devices to request access to image data,  first IoT device 130 may receive responses from the multiple IoT devices and grant access to the image data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chanda with Argenti’s disclosure of monitoring data access in an Internet of Things network such that Chanda’s access control for data is operable in an IoT network.  One of ordinary skill in the art would have been motivated to do so for benefits of providing the capability to access data in IoT devices, which may be useful in a number of applications (col. 1, lines 27-38).
Ein-Gil teaches classifying data usage request based on a device type profile for a network device type of the network device (para. [0067] access parameters, type of device requesting access.  para. [0068] type of user device that is seeking access, number of previous accesses or requests, provided access to the context data previously.  para. [0078] manage access parameters 244, device type or category and corresponding level of access permission.  para. [0106] set of access parameters 244 may be used... to determine the amount of context data. para. [0123] type of computing device that is the second 
Sjothun teaches classifying a request into a specific category (col. 16, lines 66-67.  request for location information.  col. 17, lines 11-20.  rules and policies can prescribe treatment for certain classes of requests. local use requests can be classified as "always grant" requests. other classes can include "sometimes grant," "never grant," "never grant without authentication," "never grant without user feedback”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chanda by implementing Sjothun’s disclosure of classifying the request into certain classes of requests.  One of ordinary skill in the art would have been motivated to do so because while Chanda describes approving or denying the request, and Sjothun would have provided rules or policies to classify requests and provide additional options for approving requests in addition to approving and denying requests.

Regarding claim 2, Chanda in view of Argenti, Ein-Gil, and Sjothun teach the computer-implemented method of claim 1, wherein the data usage request comprises a network device identifier, a data identifier, and metadata associated with an intended usage of data identified by the data identifier (Chanda: para. [0016] request… particular data.  para. [0041] request… specify a particular type of access, type of use. para. [0057] request… address of the requesting device).


Ein-Gil teaches a device profile comprising the network device type (para. [0067] access parameters, type of device requesting access.  para. [0068] type of user device that is seeking access, number of previous accesses or requests, provided access to the context data previously.  para. [0078] manage access parameters 244, device type or category and corresponding level of access permission.  para. [0106] set of access parameters 244 may be used... to determine the amount of context data. para. [0123] type of computing device that is the second user computing device, should only receive certain aspects of the context data but not all of the context data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chanda with Ein-Gil’s disclosure.  One of ordinary skill in the art would have been motivated to do so because Ein-Gil similarly describes providing access to data based on context.  Ein-Gil would have allowed a user to further control access to data (para. [0068]).

Regarding claim 5, Chanda in view of Argenti, Ein-Gil, and Sjothun teach the computer-implemented method of claim 1, further comprising: in response to determining the device profile of the network device has a related data usage pattern, receiving, by one or more processors, the related data usage pattern from the database (Chanda: para. [0030] processor 116 is able to access pattern data 112.   para. [0043] determines or refines an access pattern for the data for which access is being requested, access pattern for new data).

Regarding claim 9, Chanda in view of Argenti, Ein-Gil, and Sjothun teach the computer program product of claim 8, wherein the data usage request comprises a network device identifier, a data identifier, 

Regarding claim 10, the claim is a product claim corresponding to claim 3 and comprising similar subject matter.  Therefore, claim 10 is rejected under a similar rationale as claim 3.

Regarding claim 12, Chanda in view of Argenti, Ein-Gil, and Sjothun teach the computer program product of claim 8, further comprising: in response to determining the device profile of the network device has a related data usage pattern, program instructions to receive the related data usage pattern from the database (Chanda: para. [0030] processor 116 is able to access pattern data 112.   para. [0043] determines or refines an access pattern for the data for which access is being requested, access pattern for new data).

Regarding claim 21, Chanda in view of Argenti, Ein-Gil, and Sjothun teach the computer-implemented method of claim 1, wherein classifying the data usage request based on whether the device profile of the network device has a related data usage pattern comprises: responsive to determining at least one of the data usage request does match a related data usage pattern that allowed an intended use of requested data of the data usage request and the data usage request does match information in the device type profile that allows the intended use, classifying, by one or more processors, the data usage request as normal use (Chanda: para. [0044] determining… if the current context deviates.  para. [0045] determination of whether to approve or deny the access request is performed. para. [0044] requested access is authorized.  Ein-Gil:  para. [0067] access parameters, type of device requesting access.  para. [0068] type of user device that is seeking access, number of previous accesses or requests, provided access to the context data previously.  para. [0078] manage access parameters 244, device type or category and corresponding level of access permission)

Regarding claim 23, Chanda in view of Argenti, Ein-Gil, and Sjothun teach the computer-implemented method of claim 1, wherein classifying the data usage request based on whether the device profile of the network device has a related data usage pattern comprises: responsive to determining at least one of the data usage request does not match a related data usage pattern and the data usage request does not match information in the device type profile, classifying, by one or more processors, the data usage request as request approval (Chanda: para. [0045] context of the requesting device… is determined to deviate from the access pattern.  determine is made as to whether notification is to be sent to an authorization device.  automatic determination of whether to approve or deny the access.  para. [0047] notification is sent to the authentication device).

Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chanda in view of Argenti, Ein-Gil, Sjothun, and Ogawa US Patent Publication No. 2017/0237762 (“Ogawa”).

Regarding claim 4, Chanda teaches the computer-implemented method of claim 3, further comprising: comparing, by one or more processors, the data usage request to a usage pattern in the device profile (para. [0043] pattern for the data, determining the access pattern based on characteristics of multiple received access requests.  para. [0044] determining… if the current context deviates) but not expressly comparing to a set of data usage patterns.
Ogawa teaches comparing, by one or more processors, a data usage request to a set of data usage patterns in the device profile (para. [0090] request or command to access certain data, compares the request or command with previous behavior or patterns associated with…. device credentials).  Ogawa comes from a similar field of endeavor of controlling access to data based on matching a previous pattern.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chanda with Ogawa’s disclosure of comparing a data usage request to the set of data usage patterns.  One of ordinary skill in the art would have been motivated to do so 

Regarding claim 11, the claim is a product claim corresponding to claim 4 and comprising similar subject matter.  Therefore, claim 11 is rejected under a similar rationale as claim 4.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chanda in view of Argenti, Ein-Gil, Sjothun, and Mattsson et al. US Patent Publication No. 2007/0083928 (“Mattsson”). 

Regarding claim 22, Chanda does not teach the computer-implemented method of claim 1, wherein classifying the data usage request based on whether the device profile of the network device has a related data usage pattern comprises: responsive to determining at least one of the data usage request does match a related data usage pattern that blocked an intended use of requested data of the data usage request and the data usage request does match information in the device type profile that blocks the intended use, classifying, by one or more processors, the data usage request as block.
Mattsson teaches classifying the data usage request based on whether the device profile of the network device has a related data usage pattern comprises: responsive to determining the data usage request does match a related data usage pattern that blocked an intended use of requested data of the data usage request, classifying, by one or more processors, the data usage request as block (para. [0014] preventing the result of the request from being transmitted.  para. [0063] item access rules.  para. [0066] rules… prohibit and/or limit item access for particular type of network traffic.  para. [0068] data intrusion profiles may be fashioned by an entity such as the access control system 122 or an administrator to reflect usage patterns.  para. [0071] request does violate an item access rule… notified of the violation).
Chanda and Mattsson come from a similar field of endeavor of controlling access to data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Allowable Subject Matter
Claims 15-16 and 18 are allowed.
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Dong US Patent Publication No. 2020/0285898 (para. [0037] analyze (or evaluate) the request and classify the request as a legitimate request or a fraudulent request based on information…  process, e.g. approve or deny, the request.)

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445